Citation Nr: 0737622	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-29 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure.

3.  Entitlement to service connection for skin rashes and 
growths, to include as due to herbicide exposure.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the Houston, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO, inter alia, 
denied service connection for diabetes mellitus, peripheral 
neuropathy, skin rashes and growths, and PTSD.  In his 
Substantive Appeal, the veteran limited his appeal to the 
issues noted on the title page.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his August 2005 substantive appeal, the veteran indicated 
that he wished to have a Travel Board hearing at the RO 
before a member of the Board (a Veterans Law Judge).  The 
veteran was scheduled for a Travel Board hearing at the RO in 
May 2006.  Prior to the hearing, the veteran contacted the RO 
and asked to reschedule the hearing, because he would be out 
of town with his National Guard unit.  The Veterans Law Judge 
who held Travel Board hearings at the RO in May 2006 granted 
the veteran's motion to reschedule the hearing.  The veteran 
has not withdrawn his request for a rescheduled hearing.  The 
Board will remand the case for the veteran to be rescheduled 
for a Travel Board hearing.


Accordingly, the case is REMANDED for the following action:

The RO should reschedule the veteran for a 
Travel Board hearing before a Veterans Law 
Judge at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



